Per Curiam.
This appeal is another in a series of appeals involving the transfer of school land from one district to another pursuant to the provisions of Neb. Rev. Stat. § 79-403(2) (Cum. Supp. 1984). Specifically, this case involves the transfer of land from an unaccredited Class I district located within an accredited Class VI district to an accredited Class III district. The parties have waived oral argument and have stipulated that because the land in this case is located within the same school district as the land involved in No. 83-824, In re Pelan Freeholder Petition, and No. 83-826, In re Zybach Freeholder Petition, the decision in those cases will be dispositive of this case. Having now decided Pelan and Zybach, ante p. 771, 359 N.W.2d 355 (1984), the judgment of the trial court in this case is affirmed on the basis of our holding in Pelan and Zybach.
Affirmed.